           Case 1:15-cr-10274-IT Document 85 Filed 07/23/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *              Criminal No. 1:15-cr-10274-IT
                                              *
LARRY GREEN,                                  *
                                              *
               Defendant.                     *


                                   MEMORANDUM & ORDER

                                           July 23, 2020
TALWANI, D.J.

       On October 20, 2019, while on supervised release, Defendant Larry Green was arrested

by the Boston Police Department for allegedly participating in an armed home invasion and

robbery. The United States Probation Office sought a revocation of Green’s supervised release,

alleging that Green violated conditions prohibiting him from committing another federal, state or

local crime and possessing a firearm, ammunition, destructive device, or other dangerous

weapon. Ex Parte Petition [#55].

       With Defendant’s consent, the supervised release revocation proceedings were conducted

by video conference. At the July 1, 2020 hearing, the government presented testimony from two

of the arresting police officers, as well as the police report and sworn statements from other

officers. Defendant objected to the court’s consideration of any statements from the alleged

victims on hearsay grounds and based on Defendant’s qualified right of confrontation protected

by Fed. R. Crim. P. 32.1(b)(2)(C). See Def.’s Final Revocation Hr’g Mem. [#73]. The court

sustained the objection, and although the documents and officer testimony were admitted, the

court declined to consider statements by the alleged victims purporting to identify the Defendant.

       After the close of evidence, the government proffered additional video evidence and
           Case 1:15-cr-10274-IT Document 85 Filed 07/23/20 Page 2 of 4



transcripts of interviews with the alleged victims. Gov.’s Request to Re-Open Evidence [#79].

Defendant objected to the admission of late-proffered evidence, see Def.’s Mem. of Objection

[#80], and the court sustained the objection.

       On July 9, 2020, following closing argument, the court found that Green more likely than

not violated the conditions of his supervised release and revoked his release. The court

conducted a sentencing hearing and sentenced Green to two years of incarceration followed by a

year of supervised release. See Elec. Clerk’s Notes [#82]; Judgment of Revocation and

Statement of Reasons [#84].

       Green promptly filed a Motion for Reconsideration [#83], arguing that, as the court

declined to consider hearsay identification evidence from the victims of the crime, there was “no

admissible evidence” that “Mr. Green ever entered the premises” or other physical evidence

tying Green to the crime scene. Green’s Mot. for Reconsideration 1-2 [#83].1

       Green misunderstands the circumstantial evidence that the court relied upon in finding

that Green, more likely than not, violated the terms of his supervised release. The court found

fully credible the unobjected-to portions of the testimony of two percipient police officers.

Officer Maykol Garcia testified that, upon arriving and upon hearing screaming coming from the

residence, he and Officer James Gigliello immediately proceeded to search the pathway outside

the back deck of the house. Officer Garcia turned when he heard Gigliello shout “put your hands

up,” and saw Green hiding behind air conditioning units under a staircase. Officer Gigliello

confirmed this account in his own testimony, stating that he heard screaming when he arrived

and ran towards the noises at the back deck of the building. As he proceeded down the path and


1
 Defendant does not specify the procedural basis for reconsideration following sentencing, but
under Federal Rule of Criminal Procedure 35(a), the court may, within 14 days after sentencing,
correct a sentence that resulted from clear error.

                                                 2
           Case 1:15-cr-10274-IT Document 85 Filed 07/23/20 Page 3 of 4



searched the area with his flashlight, he discovered Green crouching between two air

conditioning units and ordered Green to come out with his hands in the air.2 In Gigliello’s police

report, he noted that there was a purple glove in between the air conditioning units where Green

emerged from. Other reports noted that officers also found purple gloves in the residence,

connecting Green to the home invasion. Finally, Officer Stephen Crimmins’ report makes

evident that Green was apprehended minutes after the perpetrators left the home, as Crimmins

reports that when he arrived, the front door was still locked and there was a commotion inside,

and when the alleged victims opened the door shortly thereafter and claimed that the perpetrators

had run out of the back door of the residence, he immediately exited the back door in pursuit and

saw that Officer Gigliello had already apprehended Green.

       Defendant is correct that the court rejected the government’s attempt to support its case

with hearsay statements by the victims identifying Green as a perpetrator. Nonetheless,

considering the remaining circumstantial evidence, including the credible testimony of the

percipient arresting officers that Green was discovered hiding just outside the back entry to the

home, with a purple glove on the ground beside him, the fact that other purple gloves were

discovered by police in and around the residence, and police reports about the short period of

time between the arrival of officers and Green’s arrest by Officers Gigliello and Garcia, the court

found that Green more likely than not perpetrated the home invasion and thereby violated the




2
  Defendant tried to undermine this testimony based on the written statement of Officer Cedric
Lopes. Lopes reported that he observed the individual later identified as Green “walking towards
my direction,” that Officer Gigliello also observed the individual, and that they “began ordering
the male to the ground . . . .” Officer Gigliello explained, however, that Officer Lopes entered the
area from a different vantage point, behind Officers Gigliello and Garcia. The court concludes
that there is no discrepancy between the report and the testimony, as Officers Gigliello and
Garcia spotted Green first, while he was still hiding between the air conditioning units, and
Officer Lopes first saw Green after he emerged from that spot.
                                                 3
           Case 1:15-cr-10274-IT Document 85 Filed 07/23/20 Page 4 of 4



conditions of his supervised release.

       Accordingly, as Defendant has not shown that the decision was based on clear error and

has not otherwise presented a reason for why the court should reconsider its decision, his Motion

for Reconsideration [#83] is DENIED.

       IT IS SO ORDERED.

       Date: July 23, 2020                                  /s/ Indira Talwani
                                                            United States District Judge




                                                4
